ORIGINAL Case: 19-10345 Document: 00515621472 Page: 1 Date Filed: 10/30/2020
CTJ       Case 4:19-cv-00258-Y Document 20 Filed 10/30/20 Page 1 of 1 PageID 110
4:19-CV-258-Y
                                                      By TamaraEllis at 4:14 pm, Oct 30, 2020
4:94-CR-121-Y
                              United States Court of Appeals
                                           FIFTH CIRCUIT
                                        OFFICE OF THE CLERK
           LYLE W. CAYCE                                               TEL. 504-310-7700
           CLERK                                                    600 S. MAESTRI PLACE,
                                                                            Suite 115
                                                                   NEW ORLEANS, LA 70130

                                      October 30, 2020


          Ms. Karen S. Mitchell
          Northern District of Texas, Fort Worth
          United States District Court
          501 W. 10th Street
          Room 310
          Fort Worth, TX 76102

                 No. 19-10345     In re: Orlando Hall



          Dear Ms. Mitchell,
          Enclosed is a certified copy of the opinion issued as the mandate.


                                            Sincerely,
                                            LYLE W. CAYCE, Clerk


                                            By: _________________________
                                            Charles B. Whitney, Deputy Clerk
                                            504-310-7679
          Enclosure(s)
          cc:
                 Mr.   Jonathan Glen Bradshaw
                 Mr.   Benjamin Gillig
                 Mr.   Robert Nathan Hochman
                 Mr.   Jonathan F. Mitchell
                 Mr.   Robert Charles Owen
                 Ms.   Leigha Amy Simonton
                 Ms.   Marcia Adele Widder
